Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendments of 23 December 2021. Claims 1-2 are pending and have been considered as follows.
Response to Amendment
	Applicant’s amendments and arguments with respect to the Drawings objection as set forth in the office action of 24 September 2021 have been considered and are NOT persuasive. While the previously unlabeled rectangular boxes for reference numbers 42 and 20 are now labeled, there are still other currently unlabeled rectangular boxes in the drawings. Please see Drawings objection below.
Applicant’s amendments and arguments with respect to the rejection of Claims 1-2 under 35 USC 102 as set forth in the office action of 24 September 2021 have been considered. Applicant argues: “Sampson neither describes nor suggests the feature ‘wherein the driving battery storing power, the converter, the auxiliary battery, and the cooling box are sequentially electrically connected in series manner’”. Examiner has carefully considered Applicant’s arguments and respectfully disagrees. While Examiner has to change the mapping of the claim due to Applicant’s amendments, Examiner is still relying on the same reference, Sampson, but now mainly focused on another figure/embodiment, Figure 15 instead of the original mapping focused on Figure 2. In Figure 15, Sampson discloses wherein the driving battery storing power, the converter, the auxiliary battery, and the auxiliary vehicle systems are sequentially electrically 
Drawings
The drawings are objected to because the Examiner may require and is requiring descriptive text labels. Specifically, the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (e.g. see at least unlabeled rectangular box(es) corresponding to reference numbers 23, 57 and 58)  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Objections
Claim 1 is objected to because of the following informalities:  “in series manner” appears to be a typographical error and should be “in a series manner”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite because of the recited limitation “the driving battery storing power” in line 8. Since all other instances are recited as just “the driving battery”; “the driving battery storing power” in line 8 of claim 1 lacks sufficient antecedent basis due to different wording.
Claim 1 is indefinite because of the recited limitation “wherein the driving battery storing power, the converter, the auxiliary battery, and the cooling box are sequentially electrically connected in series manner”. It is unclear, to the Examiner, what exactly Further, Examiner would like to note that if Applicant is referring to example (1) above of in a series manner vs. in a parallel manner, then there is not enough support in the specification or in Figure 3 to show that these components are all connected to each other in a series manner in terms of series vs. parallel and a 35 USC 112(a) rejection might be necessary once Applicant clarifies the language used.

Claim 2 is rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson [1] (Figure 15 embodiment, US20210094441A1) in view of Sampson [2] (Figure 2 embodiment, US20210094441A1).
Regarding claim 1, Sampson [1] discloses an electric vehicle (see at least abstract, Figure 15 and [0029]) comprising: a rotary electric machine configured to generate a driving force for driving wheels (see at least Figure 15, [0029] and [0144]); 5a driving battery storing power to drive the rotary electric machine (see at least Figure 15, [0029] and [00144]); a converter connected to the driving battery (see at least Figure 15, [0029] and [0143]); an auxiliary battery connected to the driving battery via the converter (see at least Figure 15, [0029], [0143] and [00144]); and an auxiliary system connected to the auxiliary battery (see at least Figure 15 and [0144]) wherein the driving battery storing power, the converter, the auxiliary battery, and the auxiliary system are sequentially electrically connected in series manner (see at least Figure 15).
Sampson [1] does not explicitly disclose for an example of the auxiliary system in Figure 15 to be a cooling box. However, such matter is suggested by Sampson [2] (see at least Figure 2 and [0056]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sampson [1] to incorporate the teachings of Sampson [2] which teaches the auxiliary system is a cooling box since they are both directed to electric vehicles and Sampson [1] already discloses that the auxiliary vehicle systems may comprise the windows, locks, doors, entertainment systems, infotainment systems, fans, lights, cameras, sensors, wireless modems, routers, and the like (see at least [0144]) and in another embodiment 

10Regarding claim 2, Sampson [1] as modified by Sampson [2] discloses wherein the auxiliary battery is supplied with power from the driving battery by driving the converter (see at least Figure 15, [0029], [0065], [0143] and [00144]).

Conclusion
Applicant's amendment necessitated the new ground(s)/mapping/35 USC 103 of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667